Name: Commission Regulation (EC) No 803/94 of 11 April 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4 . 94 No L 93/3Official Journal of the European Communities COMMISSION REGULATION (EC) No 803/94 of 11 April 1994 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 29 213 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p . 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 93/4 Official Journal of the European Communities 12. 4. 94 ANNEX I LOTS A, B, C, and D 1 . Operation Nos ('): 1030/93 (Lot A), 1031 /93 (Lot B), 1032/93 (Lot C), 1033/93 (Lot D) 2. Programme : 1993 3 . Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna, Austria (telex 135310 UNRWA A, telefax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, PO Box 19149, Jerusalem, Israel (tel . (9722) 89 05 55 ; telefax 81 65 64 ; telex (0606)26194 UNRWA IL) Lattakia : PO Box 4313, Damascus, Syrian Arab Republic (tel . (96311 ) 66 02 17 ; telefax 24 75 13 ; telex (0492)412006 UNRWA SY) Beirut : PO Box 947, Beirut, Lebanon (tel. (9619)86 31 32 ; telefax 871145 02 32 ; telex (0494) 21430 UNRWA LE) Amman : PO Box 484, Amman, Jordan (tel. (9626) 74 19 14/77 22 26 ; telefax : 68 54 76 ; telex : (0493) 23402 UNRWA JO) 5. Place or country of destination (5) : Lot A : Israel ; Lot B : Syria ; Lot C : Lebanon ; Lot D : Jordan 6. Product to be mobilized : milled rice (product code 1006 30 92 900 / 1006 30 94 900 / 1006 30 96 900) 7. Characteristics and quality of the goods (3) (6) ( 12) : see OJ No C 114, 29. 4. 1991 , p. 1 , (under IIA1 (f)) 8 . Total quantity : 947 tonnes (2 273 tonnes of cereals) 9 . Number of lots : four (Lot A : 474 tonnes ; Lot B : 100 tonnes ; Lot C : 200 tonnes ; Lot D : 173 tonnes) 10 . Packaging and marking (8) (9) ( ,0) ( l3) : see OJ No C 1 14, 29. 4. 1991 p. 1 (under IIA.2 (a) and IIA3) Markings in English Supplementary markings : 'UNRWA' 1 1 . Method of mobilization : the Community market 1 2. Stage of Supply : free at port of landing  landed (Lots A and B) free at destination (Lots C and D) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod ; Lot B ; Latakia 16 . Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA Warehouse, Beirut, Lebanon ; Lot D : UNRWA Warehouse, Amman, Jordan 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 . 5  12. 6 . 1994 18. Deadline for the supply : lots A, B : 26 . 6. 1994 ; lots C, D : 10 . 7. 1994 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 26. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 10 . 5. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13  26. 6 . 1994 (c) deadline for the supply : lots A, B : 10 . 7. 1994 ; lots C, D : 24. 7. 1994 12. 4. 94 Official Journal of the European Communities No L 93/5 B. In the case of a third invitation to tender ; (a) deadline for the submission of tenders : 12 noon (Brussels time) on 24. 5. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 6  10. 7. 1994. (c) deadline for the supply : lots A, B : 24. 7. 1994 ; lots C, D : 7 . 8 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimen ­ taire, Ã l'attention de Monsieur T Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (322) 296 20 05 / 295 01 32 / - 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable 22. 4. 1994, fixed by Commission Regulation (EC) No 680/94 (OJ No L 83, 26. 3 . 1994, p. 43) No L 93/6 Official Journal of the European Communities 12. 4. 94 LOTS E, F, G, H, I, K and L 1 . uperation inos ^): aee Annex 11 2. Programme : 1992, 1993 and 1994 3. Recipient ^) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 330 57 57 ; fax : 364 17 01 ; telex : 30960 NL EURON) 4. Representative of the recipient (") : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7. Characteristics and quality of the goods (3) (6) (l2) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA1 (f)) 8 . Total quantity : 1 1 225 tonnes (26 940 tonnes of cereals) 9. Number of lots : 7 ; see Annex II 10. Packaging and marking (7) (8) ( 10) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (b) and IIA3) Markings in French (Lot I , H2 and K3) ; English (Lots L, HI , H3 and Kl , K2) ; Spanish (Lots E, F and G) Supplementary markings : 'Expiry date : . . (Lot L) 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment :  Lots E, F and I : 30 . 5  19 . 6 . 1994  Lots G and H : 13. 6  3. 7. 1994  Lots K and L : 27. 6  17. 7 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 26. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 10 . 5. 1994 (b) period for making the goods available at the port of shipment :  Lots E, F and 1 : 13 . 6  3 . 7. 1994  Lots G and H : 27. 6  17. 7. 1994  Lots K and L : 11  31 . 7. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 24. 5. 1994 (b) period for making the goods available at the port of shipment :  Lots E, F and 1 : 27. 6  17. 7. 1994  Lots G and H : 11  3'1 . 7. 1994  Lots K and L : 25. 7  14. 8 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 12. 4. 94 Official Journal of the European Communities No L 93/7 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; fax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 22. 4. 1994, fixed by Commission Regulation (EC) No 680/94 (OJ No L 83, 26. 3 . 1994, p. 43) No L 93/8 Official Journal of the European Communities 12. 4. 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989 , p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate . 0 Shipment to take place in 20-foot containers condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stock position at the container terminal at the port of shipment. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (9) Lots A, C and D : Shipment to take place in 20-foot containers : Lot A : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is under ­ stood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashdod : consignement to be stowed in 20-foot containers containing not more than 17 tonnes each, net. ( ,#) Notwithstanding OJ No C 114, point II.A.3 (c) is replaced by the following : 'the words "European Community"'. (") The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (12) The following documents must be legalized by the diplomatic representation in the country of origin of the goods :  radioactivity certificate (Kl , K2 and F),  certificate of origin (Kl , K2 and F),  fumigation certificate (Lots F and G). Lot B : the phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid. (13) Bagging must be carried out before shipment. 12. 4. 94 Official Journal of the European Communities No L 93/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Pais de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming Pais de destino E 2 404 E 1:1 000 1705/92 Peru E 2 : 180 1546/93 Peru E 3 : 90 1547/93 Peru E 4 : 702 74/94 Peru E 5 : , 126 75/94 Peru E 6 : 54 76/94 Peru E 7 : 54 77/94 Peru E 8 : 72 78/94 Peru E 9 : 54 79/94 Peru E10 : 18 80/94 Peru Ell : 18 81 /94 Peru El 2 : 36 115/94 Peru F 2 341 Fl : 320 1548/93 Nicaragua F2 : 833 1549/93 Nicaragua F3 : 1 188 82/94 Nicaragua G 648 Gl : 90 1550/93 El Salvador G2 : 54 83/94 El Salvador G3 : 504 84/94 El Salvador H 306 HI : 72 1551 /93 Sierra Leone H2 : 18 1552/93 Mauritanie H3 : 216 85/94 Gambia No L 93/10 Official Journal of the European Communities 12. 4. 94 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming Pais de destino I 1 602 II : 144 1553/93 AlgÃ ©rie 12 : 144 1554/93 AlgÃ ©rie 13 : 144 1555/93 AlgÃ ©rie 14 : 144 1556/93 AlgÃ ©rie 15 : 342 86/94 AlgÃ ©rie 16 : 342 87/94 AlgÃ ©rie 17 : 342 116/94 AlgÃ ©rie K 414 K1 : 162 88/94 Egypt K2 : 162 89/94 Egypt K3 : 90 90/94 Liban L 3 510 LI : 198 1557/93 Uganda L2 : 794 1558/93 Uganda L3 : 1 500 1559/93 Uganda L4 : 1 000 1560/93 Uganda L5 : 18 91 /94 Uganda